

EMPLOYMENT AGREEMENT
 
This Agreement, effective as of October 9, 2006 (the “Effective Date”), is by
and between Philip N. Garfinkle (the “Executive”) and a21, Inc., a corporation
formed under the laws of the State of Delaware (the “Company” or “a21”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to render services to the Company, on the terms and subject to the
conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and promises hereinafter set forth, the parties hereto covenant and
agree as follows:
 
1. EMPLOYMENT. The Company shall employ the Executive as its Executive Chairman,
and the Executive hereby accepts such employment upon the terms and subject to
the conditions hereinafter set forth, commencing on the Effective Date and
continuing until terminated pursuant to Paragraph 4 hereof (the “Employment
Period”).
 
2. DUTIES. The Executive shall act as the Executive Chairman of the Company and
shall report to the Company’s Board of Directors (the “Board”). The Executive
will be responsible for overseeing the Company’s executive officers and for such
other duties as may be assigned to him from time to time by the Board, and the
Executive shall perform and discharge such duties diligently and faithfully,
provided that such duties are consistent with the Executive’s position at the
Company. The Executive will spend such amount of time on the affairs of the
Company as is reasonably necessary to perform his duties as Executive Chairman.
The Executive acknowledges that his position will require reasonable travel.
 
3. COMPENSATION.
 
(a) Salary. For services rendered by the Executive hereunder during the
Employment Period, the Company shall pay Executive a base salary (the “Salary”)
at the annual gross rate of One Hundred Sixty-Five Thousand Dollars ($165,000)
in accordance with the Company’s ordinary payroll practices. Any increases in
the Salary shall be determined on an annual basis by the Board in its sole
discretion.
 
(b) Signing Bonus. Within ten (10) days after the beginning of the Employment
Period, the Company shall pay the Executive a signing bonus of Twenty Five
Thousand Dollars ($25,000) in accordance with its ordinary payroll practices.
 
(c) Bonus. During the Employment Period, the Executive will be eligible to
receive a cash bonus (the “Bonu99.1s”) based on an EBITDA target for the Company
(30% of total Bonus), a revenue target for the Company (30% of total Bonus) and
other management objectives (40% of total Bonus) (the (“Targets”)). The Bonus
for the fiscal year ending December 31, 2006 shall be based upon targets
mutually agreed upon by the Company and the Executive by November 1, 2006.
Within sixty (60) days after the beginning of the fiscal year ending December
31, 2007, the Board shall establish the Targets for that fiscal year such that
(i) upon achieving the first threshold for all of the Targets, the Company will
pay the Executive a Bonus equal to thirty percent (30%) of the Salary; (ii) upon
achieving the second threshold (which requires meeting the annual plan for all
of the Targets) for all of the Targets, the Company will pay the Executive a
Bonus equal to sixty percent (60%) of the Salary; and (iii) upon achieving the
third threshold for all of the Targets (which requires exceeding, in a
significant manner, the annual plan for all of the Targets), the Company will
pay the Executive a Bonus equal to eighty percent (80%) of the Salary. All
Targets and Bonus threshold levels will be determined by the Board in good faith
after consultation with the Executive. Additional Bonuses, if any, shall be
determined on an annual basis or otherwise as determined by the Board in its
sole discretion. All Bonuses are subject to the Company’s ordinary payroll
practices and payable within sixty (60) days after the end of each fiscal year.
In the event that the Executive is not employed by the Company as its Executive
Chairman at the end of the fiscal year ending December 31, 2007 because the term
of this Agreement is not extended, the Bonus will be payable to the Executive on
a pro-rata basis based on the number of days the Executive was employed by the
Company as compared to the total number of days in the year.
 
1

--------------------------------------------------------------------------------


 
(d) Stock Options. Executive shall be entitled to receive, as soon as
practicable following the Effective Date, nonqualified stock options in
accordance with the terms of the a21 stock incentive plan (the “Plan”) and the
standard stock option agreement thereunder; provided, however, that such options
shall provide the Executive with the right to purchase 518,750 shares of a21
common stock (the “Stock”) at a purchase price equal to the greater of (i) the
mean of the highest and lowest bid prices per share of the Stock on the
Effective Date, and (ii) the average closing price of the Stock for the ten
trading days prior to and including the Effective Date. Options to purchase
222,320 shares of Stock shall vest on the six month anniversary of the Effective
Date and the remainder shall vest in eight (8) equal monthly shares on the first
day of each month thereafter such that all of such options will be vested by
December 31, 2007. The options shall be exercisable for a period of five (5)
years from the Effective Date.
 
(e) Restricted Stock. Executive shall be entitled to receive, as soon as
practicable following the Effective Date, 518,750 shares of restricted Stock in
accordance with a restricted stock agreement provided by the Company. 222,320
shares of such restricted Stock shall vest on the six month anniversary of the
Effective Date and the remainder shall vest in eight (8) equal monthly shares on
the first day of each month thereafter such that all of such shares shall be
vested by December 31, 2007.
 
(f) Benefits. During the Employment Period, the Company shall pay One Thousand
Four Hundred Dollars ($1,400) per month (the “Benefit Amount”) of medical,
dental, life insurance, pension or other employee benefits for the Executive,
each as determined by the Executive, whether the Executive elects to use the
benefit plans provided by the Company from time to time or otherwise. The
Company will permit the Executive to make contributions to the Company’s 401(k)
plan, subject to the terms and conditions of such plan.
 
(g) Expense Reimbursement. The Executive is authorized to incur reasonable
expenses related to the performance of his duties under this Agreement in
accordance with budgets and guidelines established by the Company from time to
time or otherwise approved by the Board. The Company shall promptly reimburse
the Executive for all such documented expenses in accordance with its expense
reimbursement policy in effect from time to time.
 
(h) Taxes. All payments and benefits provided to the Executive hereunder shall
be reported as taxable income to the extent required by law and shall be subject
to applicable income and payroll withholding taxes.
 
2

--------------------------------------------------------------------------------


 
4. TERM AND TERMINATION.
 
(a) The term of this Agreement (the “Employment Period”) shall commence on the
Effective Date and continue through December 31, 2007 unless terminated earlier
in accordance with this Paragraph 4.
 
(b) Termination Without Cause. Either party hereto may terminate this Agreement
and the Executive’s employment for any reason at any time during the Employment
Period, effective upon thirty (30) days prior written notice to the other party.
In the event the Company terminates this Agreement and the Executive’s
employment without Cause (as hereinafter defined), the Company shall, subject to
Executive’s compliance with Sections 5, 6 and 7 hereof, the Executive’s
resignation from all positions (including any directorships) with the Company or
its Affiliates (as defined below) and the execution and delivery by the
Executive of a separation agreement and general release, in a form reasonably
acceptable to the Company, of all claims related to his employment or
termination thereof through and including the date Executive signs such release,
pay to the Executive (i) any unpaid Salary accrued as of the date of
termination, (ii) Salary at the annual rate in effect on the date of termination
for a period of six (6) months in installments in accordance with the Company’s
ordinary payroll practices, (iii) a pro rata portion of any Bonus payable in
respect of the fiscal year in which the date of termination occurs, and (iv)
reimbursement of any outstanding business expenses for which Executive is
entitled to be reimbursed in accordance with this Agreement up to and including
the date of termination. The Executive shall not be entitled to any further
payments or benefits from the Company or any of its Affiliates, except as
required by any federal or state law requiring continuation of benefits and
except as may be provided in any other agreement with the Company.
 
(c) Termination for Cause. The Company may terminate this Agreement and the
Executive’s employment for Cause (as hereinafter defined) at any time, effective
immediately upon giving the Executive written notice of such termination. As
used herein, the term “Cause” shall mean any of the following events:
 
(i) the Executive’s conviction of or plea of guilty, nolo contendere, or no
contest to a misdemeanor involving moral turpitude or a felony which may result
in a term of imprisonment;
 
(ii) the Executive’s material breach of this Agreement or willful failure to
carry out the lawful directives of the Board consistent with Paragraph 2(a)
hereof (provided the Company has given the Employee advance written notice
specifying the nature of such breach or failure to carry out the lawful
directives of the Board and the Executive has not cured such breach within
thirty (30) days of having received such notice); or
 
(iii) the Executive’s (A) willful gross misconduct, including, without
limitation, dishonesty, fraud or theft, or (B) willful bad faith act or failure
to act that is in the sole discretion of the Board injurious to the business or
reputation of the Company.
 
In the event of termination for Cause, the Company shall pay to the Executive
(i) any unpaid Salary accrued as of the date of termination, (ii) an amount
equal to three months of the Salary, paid over a period of six (6) months in
installments in accordance with the Company’s ordinary payroll practices, and
(iii) reimbursement of any outstanding business expenses for which Executive is
entitled to be reimbursed in accordance with this Agreement up to and including
the date of termination. The Executive shall not be entitled to any further
payments or benefits except as required by any federal or state law requiring
continuation of benefits and except as may be provided in any other agreement
with the Company.
 
3

--------------------------------------------------------------------------------


 
(d) Death. If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment shall terminate as of the date of his death. The
Company shall pay to the Executive’s estate any unpaid Salary and the
Executive’s estate shall not be entitled to any further payments or benefits
from the Company or any of its Affiliates except as required by any federal or
state law requiring continuation of benefits and except as may be provided in
any other agreement with the Company.
 
(e) Disability. If the Executive is incapacitated by accident, sickness or
otherwise so as to render him mentally or physically incapable of performing the
services required of him under this Agreement (referred to herein as a
“Disability”) for (i) a period of ninety (90) consecutive days or (ii) for an
aggregate of one hundred twenty (120) business days during any twelve (12) month
period, the Company may terminate this Agreement and the Executive’s employment
effective immediately after the expiration of either of such periods, upon
giving the Executive written notice of such termination. Notwithstanding the
foregoing provision, if it is determined by the Company that the Executive has a
“disability” as defined under the Americans with Disabilities Act, the
Executive’s employment shall not be terminated on the basis of such disability
unless it is first determined by the Company, after consultation with the
Executive, that there is no reasonable accommodation which would permit the
Executive to perform the essential functions of his position without imposing an
undue hardship on the Company.
 
In the event the Executive is determined to have a Disability hereunder and
receives payments under any disability plan maintained by the Company for its
employees or under any other arrangement maintained by the Company for the
Executive or by the Executive, such payments shall reduce and offset any Salary
payable to the Executive pursuant to Paragraph 3 hereof, to the extent permitted
under such plan or arrangement. In the event of termination pursuant to this
Subparagraph 4(e), the Company shall pay to the Executive any unpaid Salary
accrued as of the date of termination and the Executive shall not be entitled to
any further payments or benefits from the Company or any of its Affiliates
except as required by any federal or state law requiring continuation of
benefits and except as may be provided in any other agreement with the Company.
 
(f) Good Reason. The Executive may, upon thirty (30) days’ written notice to the
Company, terminate this Agreement and the Executive’s employment for Good Reason
(as hereinafter defined). Upon a termination of Executive’s employment for Good
Reason, subject to Executive’s compliance with Sections 5, 6 and 7 hereof, the
Executive’s resignation from all positions (including any directorships) with
the Company or its Affiliates and the execution and delivery by the Executive of
a separation agreement and general release, in a form reasonably acceptable to
the Company, of all claims related to his employment or termination thereof
through and including the date Executive signs such release, the Executive shall
be entitled to the benefits specified in Paragraph 4(b) of this Agreement. As
used herein, the phrase “Good Reason” shall mean (i) the reduction of the
Executive’s title and/or responsibilities (except in connection with the
termination of Executive’s employment for Cause or Disability or as a result of
the Executive’s death, or temporarily as a result of the Executive’s illness or
other absence), (ii) a material breach of this Agreement by the Company;
provided the Executive has given the Company advance written notice specifying
the nature of such reduction or breach and a period of at least thirty (30) days
to cure such reduction or breach, (iii) any reduction in Salary or Bonus
opportunity, or (iv) the failure by the Company to grant the Stock options and
restricted Stock under Sections 3(d) and (e) of this Agreement within sixty (60)
days after the Effective Date.
 
4

--------------------------------------------------------------------------------


 
5. NON-SOLICITATION.
 
(a) Non-Solicitation of Employees and Consultants. The Executive hereby agrees
that during the Employment Period and for a period equal to six (6) months after
the Employment Period (the “Survival Period”), he shall not, directly or
indirectly through any other individual, person or entity, employ, solicit or
induce any individual, who is or was at any time during the last twelve (12)
months of the Executive’s employment by the Company, an employee or consultant
of the Company, to terminate or refrain from renewing or extending his or her
employment or relationship with the Company, or to become employed by or enter
into a contractual relationship with the Executive or any other individual,
person or entity. For the purposes of Paragraphs 5, 6 and 7 of this Agreement
the term “Company” shall be deemed to include the Company and each of its
Affiliates. For the purposes of this Agreement, the term “Affiliate” shall mean,
with respect to any person, any person directly or indirectly controlling,
controlled by, or under common control with, such other person at any time
during the period for which the determination of affiliation is being made. The
limitation contained in this Section 5(a) shall not apply to consultants
introduced to the Company by Executive. The foregoing provision shall not
preclude an enterprise of which Executive is an employee or consultant from
hiring any of the foregoing employees or consultants; provided, however, that
Executive has not otherwise breached the foregoing provisions of this Section
5(a).
 
(b) Non-Solicitation of Suppliers or Vendors. The Executive hereby agrees that
during the Employment Period and the Survival Period he may not, directly or
indirectly through any other individual, person or entity, solicit, persuade or
induce any individual, person or entity which is, or at any time during the
Employment Period was, a supplier of any product or service to the Company, or
vendor of the Company (whether as a distributor, agent, commission agent,
employee or otherwise), to terminate, reduce or refrain from renewing or
extending his, her or its contractual or other relationship with the Company.
The foregoing provision does not preclude any enterprise of which Executive is
an employee or consultant from doing business with the foregoing individuals,
persons or entities, provided, however, that Executive has not otherwise
breached the foregoing provisions of this Section 5(b).
 
(c) Non-Solicitation of Customers. The Executive hereby agrees that during the
Employment Period and the Survival Period he may not, directly or indirectly
through any other individual, person or entity, solicit, persuade or induce any
individual, person or entity which is, or at any time during the Employment
Period was, a customer of the Company to terminate, reduce or refrain from
renewing or extending its contractual or other relationship with the Company in
regard to the purchase of products or services manufactured, marketed or sold by
the Company, or to become a customer of or enter into any contractual or other
relationship with the Executive or any other individual, person or entity in
regard to the purchase of products or services similar or identical to those
manufactured, marketed or sold by the Company. The foregoing provision does not
preclude any enterprise of which Executive is an employee or consultant from
doing business with the foregoing persons or entities, provided however that
Executive has not otherwise breached the foregoing provisions of this Section
5(c).
 
6. CONFIDENTIALITY. The Executive agrees that, during the Employment Period and
thereafter, the Executive shall not divulge to anyone, other than as necessary
in the performance of his duties hereunder or as required by law or legal
process, confidential information of the Company, its Affiliates or its
customers, including, without limitation, know-how, trade secrets, customer
lists, costs, profits or margin information, markets, sales, pricing policies,
operational methods, plans for future development, data, drawings, samples,
processes or products and other information disclosed to the Executive or known
by him as a result of or through his employment by the Company, which is not
generally known in the businesses in which the Company is engaged and which
relates directly or indirectly to the Company’s products or services or which is
directly or indirectly useful in any aspect of the Company’s business. In the
event the Company is bound by a confidentiality agreement with a customer,
supplier or other party regarding the confidential information of such customer,
supplier or other party, which provides greater protection than specified above
in this Paragraph 6, the provisions of such other confidentiality agreement
shall be binding upon the Executive and shall not be superseded by this
Paragraph 6. Upon the termination of the Executive’s employment hereunder or at
any other time upon the Company’s request, the Executive shall deliver forthwith
to the Company all memoranda, notes, records, reports, computer disks and other
documents (including all copies thereof) containing such confidential
information.
 
5

--------------------------------------------------------------------------------


 
7. NON-COMPETITION. The Executive acknowledges that he has substantial
experience and expertise, that in the course of providing services to the
Company he will become familiar with the Company’s trade secrets and with other
confidential information concerning the Company and that Executive’s services
have been and will be of special, unique and extraordinary value to the Company.
The Executive hereby agrees that during the Employment Period and the Survival
Period, the Executive shall not, directly or indirectly, anywhere in the entire
United States and Europe, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, independent contractor or in any other capacity
with, or have any financial interest in, or aid or assist anyone else in the
manufacture, sale or representation of products or the provision of services
identical or similar to the products and services manufactured, sold,
represented or provided by the Company, and which products or services are
marketed to the same customer base as the products or services offered by the
Company, at any time during the Employment Period or the Survival Period, or
which are included in any business plans of the Company in existence and under
consideration during the Employment Period and of which Executive was aware. The
foregoing shall not preclude Executive from being a passive owner of not more
than 2.0% of the outstanding stock of any class of stock of any corporation
which is publicly traded and competes with the Company, so long as Executive has
no active participation in the business of such corporation.
 
8. REASONABLE RESTRICTIONS. The parties acknowledge that (i) the type and
periods of restriction imposed in this Agreement are fair and reasonable and are
reasonably required in order to protect and maintain the proprietary interests
of the Company described above, other legitimate business interests of Company
and the goodwill associated with the business of the Company, and (ii) that the
time, scope, geographic area and other provisions of this Agreement have been
specifically negotiated by sophisticated commercial parties, represented by
legal counsel, and are given as an integral part of the transactions
contemplated by this Agreement. Accordingly, you agree not to contest the
validity or enforceability of any provision of this Agreement and agree that if
any court should hold any provision of this Agreement to be unenforceable, the
remaining provisions will nonetheless be enforceable according to their terms.
 
9. REMEDIES. The Executive acknowledges and agrees that the Company’s remedy at
law for a breach or threatened breach of any of the provisions of Paragraphs 5,
6 or 7 of this Agreement would be inadequate and, in recognition of that fact,
in the event of a breach or threatened breach by the Executive of any of the
provisions of Paragraphs 5, 6 or 7 of this Agreement, it is agreed that in
addition to its remedy at law, the Company shall be entitled to appropriate
equitable relief in the form of specific performance, preliminary or permanent
injunction, temporary restraining order or any other appropriate equitable
remedy which may then be available. Notwithstanding any provision of this
Agreement to the contrary, it is expressly understood and agreed that, although
the Executive and the Company consider the restrictions contained in Paragraphs
5, 6 and 7 to be reasonable for the purpose of preserving the Company’s goodwill
and other proprietary rights, if a final judicial determination is made by a
court having jurisdiction that the time and scope of the restrictions in such
Paragraphs is an unreasonable or otherwise unenforceable restriction against the
Executive, the provisions of such Paragraphs shall not be rendered void but
shall be deemed amended to apply as to the maximum time and scope permitted and
to such other extent as the court may determine to be reasonable.
Notwithstanding the foregoing, in the event the Company breaches any of its
payment obligations under Section 4 of this Agreement (provided the Executive
has given the Company written notice specifying the nature of such breach and a
period of at least thirty (30) days to cure such breach), Executives obligations
under Sections 5 and 7 of this Agreement shall terminate and be of no further
force and effect after the expiration of such thirty (30) day period if the
Company has not cured such breach.
 
6

--------------------------------------------------------------------------------


 
10. SECTION 409A COMPLIANCE. All payments of “nonqualified deferred
compensation” (within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”)) are intended to comply with the requirements of
Code Section 409A, and shall be interpreted in accordance therewith. Neither
party individually or in combination may accelerate any such deferred payment,
except in compliance with Code Section 409A, and no amount shall be paid prior
to the earliest date on which it is permitted to be paid under Code Section
409A. In the event that the Executive is determined to be a “key employee” (as
defined in Code Section 416(i) (without regard to paragraph (5) thereof)) of the
Company at a time when its stock is deemed to be publicly traded on an
established securities market, payments determined to be “nonqualified deferred
compensation” payable following termination of employment shall be made no
earlier than the earlier of (i) the last day of the sixth (6th) complete
calendar month following such termination of employment, or (ii) the Executive’s
death, consistent with the provisions of Code Section 409A. Unless otherwise
expressly provided, any payment of compensation by Company to the Executive,
whether pursuant to this Agreement or otherwise, shall be made within two and
one-half months (2½ months) after the end of the calendar year in which the
Executive’s right to such payment vests (i.e., is not subject to a substantial
risk of forfeiture for purposes of Code Section 409A). Notwithstanding anything
herein to the contrary, no amendment may be made to this Agreement if it would
cause the Agreement or any payment hereunder not to be in compliance with Code
Section 409A.
 
11. REPRESENTATION/WARRANTY. The Executive represents and warrants that he is
not bound by the terms of a confidentiality agreement or non-competition
agreement or any other agreement with a former employer or other third party
which would preclude him from accepting employment by the Company or which would
preclude him from effectively performing his duties for the Company. The Company
represents and warrants that it has all requisite corporate power and authority
to consummate the transactions contemplated by this Agreement and that this
Agreement is binding on the Company and enforceable against the Company in
accordance with its terms.
 
12. NOTICES. Any notices or other communications required to be given pursuant
to this Agreement shall be in writing and shall be deemed given: (i) upon
delivery, if by hand; (ii) after two (2) business days if sent by express mail
or air courier; (iii) four (4) business days after being mailed (seven (7)
business days for international mailings), if sent by registered or certified
mail, postage prepaid, return receipt requested; or (iv) upon transmission, if
sent by facsimile (provided that a confirmation copy is sent in the manner
provided in clause (ii) or clause (iii) of this Paragraph 10 within thirty-six
(36) hours after such transmission), except that if notice is received by
facsimile after 5:00 p.m. on a business day at the place of receipt, it shall be
effective as of the following business day. All communications hereunder shall
be delivered to the respective parties at the following addresses:
 
7

--------------------------------------------------------------------------------





 
If to the Company:
 
   
a21, Inc.
7660 Centurion Parkway
Jacksonville, Florida 32256
Attention: Chairman of Compensation Committee, Board of Directors
 
   
with a copy to:
 
   
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Lloyd L. Rothenberg, Esq.
 
 
If to the Executive:
 
   
Philip N. Garfinkle
At his residential address on
file at the corporate office of a21, Inc.
 


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 
13. GOVERNING LAW/JURISDICTION. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, regardless of the
law that might otherwise govern under applicable principles of conflicts of laws
thereof. The parties hereto hereby irrevocably consent to the exclusive
jurisdiction of the state or federal courts sitting in New York County, State of
New York, in connection with any controversy or claim arising out of or relating
to this Agreement, or the negotiation or breach thereof, and hereby waive any
claim or defense that such forum is inconvenient or otherwise improper. Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any matter authorized by New York law.
 
14. SEVERABILITY. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is found to be invalid or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such finding or construction shall
not affect the remainder of the provisions of this Agreement, which shall be
given full force and effect without regard to the invalid or unenforceable
provision, and such invalid or unenforceable provision shall be modified
automatically to the least extent possible in order to render such provision
valid and enforceable, but only if the provision as so modified remains
consistent with the parties’ original intent.
 
15. WAIVER OF BREACH. The waiver by either party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach.
 
16. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, successors,
representatives and assigns. This Agreement is assignable to any legal successor
of the Company. This Agreement may not be assigned by the Executive.
 
17. ENTIRE AGREEMENT. Except for the options previously granted to the Executive
by the Company, this Agreement constitutes the entire understanding and
agreement between the Company and the Executive with regard to all matters
contained herein and incorporates and supersedes all prior agreements between
the parties concerning the employment of the Executive by the Company. There are
no other agreements, conditions or representations, oral or written, express or
implied, with regard thereto. This Agreement may be amended only in a writing
signed by both parties.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
a21, INC. 
    EXECUTIVE                 By: 
/s/ Thomas Costanza
    /s/ Philip N. Garfinkle  

--------------------------------------------------------------------------------

Name: Thomas Costanza    

--------------------------------------------------------------------------------

Philip N. Garfinkle
 
Title: Chief Financial Officer
     

 
9

--------------------------------------------------------------------------------


 